
	

113 HRES 510 IH: Expressing the sense of the House of Representatives that the National Institutes of Health should develop a pilot program to improve medical trial participation, retention, efficiency, effectiveness, and diversity.
U.S. House of Representatives
2014-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 510
		IN THE HOUSE OF REPRESENTATIVES
		
			March 11, 2014
			Mr. Kingston submitted the following resolution; which was referred to the Committee on Energy and Commerce
		
		RESOLUTION
		Expressing the sense of the House of Representatives that the National Institutes of Health should
			 develop a pilot program to improve medical trial participation, retention,
			 efficiency, effectiveness, and diversity.
	
	
		Whereas clinical trials are essential for improving our Nation’s health;
		Whereas economically disadvantaged individuals, the elderly, females, and ethnic and racial
			 minority groups, especially African-Americans, Hispanic or Latino
			 Americans, Native Americans or Native Alaskans, Asian or Pacific
			 Islanders, are underrepresented in clinical trials, thereby threatening
			 the applicability of trial results for the general population;
		Whereas minority groups account for more than 30 percent of the United States population, yet
			 collectively represented only 12.3 percent of all publically funded cancer
			 trials from 2003 to 2005;
		Whereas a 2012 study supported by the National Cancer Institute found that in patients 65 and older
			 lower income predicted lower trial participation, even while being nearly
			 universally covered by the Medicare program;
		Whereas a national survey of cancer patients found that 85 percent of respondents were unaware that
			 participating in a clinical trial was an option for them;
		Whereas cancer patients with annual incomes of less than $20,000 are 44 percent less likely and
			 those with annual incomes of less than $50,000 are 30 percent less likely
			 to participate in clinical trials than cancer patients with higher
			 incomes;
		Whereas in a 2001 survey of African-American physicians, 93 percent of physicians cited lack of
			 patient awareness as a possible factor contributing to low rates of
			 African-American trial participants and 92 percent of physicians cited
			 mistrust of the medical community;
		Whereas lack of health insurance is a major concern for potential trial participants, with only 5.4
			 percent of all National Cancer Institute sponsored cancer treatment trial
			 participants being patients who choose to participate despite not having
			 health insurance;
		Whereas a 2007 to 2011 study found that 53 percent of patients earning less than $20,000 were
			 concerned about how to pay for a trial, compared to 25 percent of patients
			 that earned more than $100,000;
		Whereas the National Institute of Health Revitalization Act of 1993 requires applicants for Federal
			 research funding to provide a strategy for inclusion of women and people
			 of diverse racial and ethnic origins into clinical trials, but 21 percent
			 of studies having received Federal research funding since then have failed
			 to report sample sizes by racial or ethnic group; 64 percent did not
			 provide any analysis by racial or ethnic group; and 75 percent did not
			 report any outcomes by sex; and
		Whereas increasing participation rates of underrepresented demographic groups in clinical trials
			 would give physicians and researchers greater confidence that the results
			 of those trials would apply as broadly as possible to all patients in the
			 population: Now, therefore, be it
	
		That it is the sense of the House of Representatives that—
			(1)the National Institutes of Health is encouraged to use its existing budget and authority to
			 establish a pilot partnership with nonprofit organizations that hold prior
			 experience and expertise in diverse community outreach and trial accrual
			 in order to increase the efficiency and effectiveness of clinical trials
			 of the National Institutes of Health, increase patient enrollment and
			 retention in such trials, and address the lack of diversity in such
			 trials; and
			(2)the goals of the pilot partnership should include, but should not be limited to, providing clinical
			 trial navigation services to help patients find, enroll, and manage the
			 logistical issues related to enrollment and retention in federally
			 supported clinical trials, and to improve participation by populations
			 such as underrepresented and uninsured individuals in appropriate
			 clinical trials.
			
